HALLEY, Chief Justice
(dissenting):
I respectfully dissent from the majority view in this matter. The factual situation herein is well set forth in the majority opinion and need not be repeated here.
Judge Nix, by appropriate pleadings, has asked this court to prohibit the Standing Committee on Judicial Performance and the Oklahoma Bar Association from attempting to exercise any jurisdiction over him or proceeding further against him on their complaint that he has violated certain of the Canons of Judicial Ethics. My brothers on the majority are inclined to the view that the Writ should be granted.
Their view is based on the idea that the Canons of Judicial Ethics, which we adopted by our order of September 30, 1959, are advisory only, with respect to the conduct of a judge. I do not agree with this view. I believe the Canons of Judicial Ethics are more than just advisory insofar as a judge and his conduct while a member of the judiciary are concerned.
Bearing in mind that my comments herein should not be interpreted as having a *208bearing upon the question of whether or not Judge Nix is guilty of misconduct under the Canons of Ethics, but are restricted solely to the question before us, namely, should the writ requested by him be granted, the following comments are appropriate.
When an attorney becomes a judge, he does not cease to be an attorney and a member of the bar. One of the qualifications for a person to sit in a judicial capacity in Oklahoma, other than as a Justice of the Peace, is that lie be a member in good standing of the Oklahoma Bar Association. Until the adoption of our new rules, see Oklahoma Bar Journal, vol. 37, pp. 1726-1746, September 24, 1966, especially Article II, sub-section (a) therein, it was permissible for a duly elected judge of a court of record of this state to take the status of an “inactive” member of the Oklahoma Bar Association, i. e., one not engaged in the active practice of the law. If he so desired, he could retain his “active” membership in the Bar Association. The only difference readily apparent, insofar as the individual judge was concerned, was that his dues to the Bar Association were less as an “inactive” member than as “active” member. He could not engage in the active practice of law in either capacity because of his position as a judge.
We have heretofore by rule established Canons of Professional Ethics for attorneys. See Title 5, OSA, 1961, Chapter 1, Appendix 3 thereof. It stands without argument and is beyond dispute that the Bar Association and this court, may under the provisions of the above mentioned Canons of Professional Ethics charge, try and punish an errant member of the Bar Association for violating one or more of the above mentioned Canons. As is stated in the case of Jenkins v. Oregon State Bar, 241 Or. 283, 405 P.2d 525, (Oregon, 1965), wherein one Jenkins, a judge of the district court, having been served with a complaint alleging instances of professional misconduct, under Oregon Canons of Judicial Ethics, sought a Writ of Prohibition:
“The next question is whether a violation of a rule of judicial ethics is a proper case for the exercise of disciplinary jurisdiction. This tests the question of whether the Canons of Judicial Ethics in this state are rules, or merely recommendations. A practicing attorney is answerable for conduct which is not a public offense, but which violates one or more of the Rules of Professional Conduct. Is there some good reason a judge should not likewise answer for professional misconduct which does not amount to crime?
“We have been unable to discover a valid reason for holding that while a judge can be stricken from the rolls of attorneys for criminal behavior he should be immune from disciplinary action in cases involving reprehensible conduct that falls short of crime. We hold that rules of professional conduct, including judicial conduct, are binding on judges.”
“There would have been no purpose in the adoption by this court in 1952 of the Canons of Judicial Ethics if they were to be merely hortatory. This Court has said, in connection with a lawyer’s misconduct :
“The rules promulgated by this court concerning professional and judicial ethics are not merely pious exhortations. They were established to be obeyed and they create rights corresponding to the duties imposed ⅜ ⅜ ⅜ )t
The Oregon court went on to say:
“The Canons of Judicial Ethics are just as binding upon lawyers and judges as the Rules of Professional Conduct are binding upon lawyers and judges in cases falling within the purview of those rules.”
⅝ ⅜ ⅝ ⅜ ⅝ ⅝
“With reference to the independence of the judiciary, this court yields to none in its conviction, that the judiciary must be free of partisan or other influences prejudicial to the impartial administra*209tion of justice. But we are not prepared to hold that independence carries with it a license to violate the law or the rules of professional conduct which in this state have the force of law insofar as the internal discipline of the legal profession is concerned. There is no divine right of j'udges to flout the law.”
The Oregon court refused to grant the Writ prayed for. I agree with the Oregon decision and think that the decision made therein should be our decision here.
In my view, our decision in the case of Chambers v. Central Committee of the Oklahoma Bar Association, 203 Okl. 583, 224 P.2d 583, in no wise would prevent us from so ruling. The Chambers’ case is distinguishable from the case at hand. The substance of our opinion in that case was to withhold from the Bar Association the power to investigate an attorney while he was serving as a j'udge. In the instant case, by our orders in S.C.B.D. No. 2040 and 2066, we have authorized the Standing Committee on Judicial Performance to conduct an investigation in this matter and to make its report to this court.
I dissent.